Citation Nr: 0209004	
Decision Date: 08/02/02    Archive Date: 08/12/02

DOCKET NO.  02-08 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for Human Immunodeficiency 
Virus (HIV).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant had active duty for training from June 1983 to 
October 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 decision of the 
Indianapolis, Indiana, Department of Veterans Affairs (VA) 
Regional Office (RO). 

The appellant testified before the undersigned Board member 
at a videoconference hearing in July 2002.  During the 
hearing, the appellant withdrew from appellate consideration 
issues of entitlement to service connection for gonorrhea and 
a left knee disorder.  The record indicates that in July 
2002, the appellant informed VA of his intention to withdraw 
these issues through a letter from his representative.  
Because the transcript of the hearing serves to reduce the 
appellant's withdrawal of these issues to writing, these 
matters are therefore no longer before the Board for review 
as there remain no allegations of errors of fact or law for 
appellate consideration.   38 U.S.C.A. § 7105(d)(5) (West 
1991).  See 38 C.F.R. 
§ 20.204(b); cf. Tomlin v. Brown, 5 Vet. App. 355 (1993) 
(statement of appellant's representative at VA hearing, when 
reduced to writing by hearing transcript, meets requirement 
that notice of disagreement be in writing as of date of 
certification of transcript).  

The record also indicates that by letter dated in July 2002, 
the appellant's motion for advancement of his case on the 
docket was granted pursuant to 38 U.S.C.A. 
§ 7101 and 38 C.F.R. § 20.900(c).

In July 2002, the appellant submitted a copy of a June 2002 
laboratory report, accompanied by a waiver of RO 
consideration.  





FINDINGS OF FACT

1. All the evidence requisite for an equitable disposition of 
the appellant's claim has been developed and obtained, and 
all due process concerns as to the development of his claim 
have been addressed.

2. HIV is first shown, by means of clinical testing, 
approximately 13 years following the appellant's separation 
from active service.

3. The evidence does not demonstrate that HIV, initially 
manifested post service, is related to the appellant's period 
of active service.


CONCLUSION OF LAW

HIV was not incurred in or aggravated by active service. 38 
U.S.C.A. § 1110, (West 1991 & Supp. 2000); 38 C.F.R. § 3.303 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks service connection for HIV.  He contends 
that he contracted the disorder at the same time that he was 
infected with gonorrhea during his five months of active 
military service.  Having carefully considered all of the 
evidence of record in light of the appellant's contentions 
and the law, the Board is of the opinion that the 
preponderance of the evidence is clearly against the claim 
and the appeal will be denied.

As a general matter, service connection may be granted for 
disability or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131.  The resolution 
of this issue must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
the claimant served, his medical records and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record. 38 C.F.R. § 3.303(a).  

Service connection for a disability on the basis of the 
merits of such claim is focused upon (1) the existence of a 
current disability; (2) the existence of the disease or 
injury in service, and; (3) a relationship or nexus between 
the current disability and any injury or disease during 
service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In this 
matter, while there is no question that the appellant has 
HIV/AIDS, thus meeting the initial prong of the foregoing, it 
is upon that aspect of the service incurrence element that 
the evidence in this case is insufficient.  Because of this 
deficiency, any medical opinion that presumes an affirmative 
response to the incurrence of the disease in service is 
likewise flawed.  Swann v. Brown, 5 Vet. App. 229, 233 
(1993). 

As a preliminary matter, the record does not suggest the 
existence of any further medical or lay evidence that would 
substantiate this claim, and it appears that all reasonable 
efforts to develop the claim and notify the appellant have 
been undertaken.  Under the Veterans Claims Assistance Act of 
2000 ("VCAA") VA is obligated to make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  

The VCAA further provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary, as further defined by statute, to make 
a decision on the claim.  38 U.S.C.A. § 5103A (West Supp. 
2001).  Regulations have been implemented in support of the 
VCAA.  66 Fed. Reg. 45,620 (August 29, 2001) (to be codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  

Recent cases emanating from the United States Court of 
Appeals for the Federal Circuit have suggested that Section 
3A of the VCAA (covering the duty to notify and duty to 
assist provisions of the VCAA) is not retroactively 
applicable to decisions of the Board entered before the 
effective date of the VCAA (Nov. 9, 2000).  Bernklau v. 
Principi, No. 00-7122 (Fed. Cir. May 20, 2002); see also 
Dyment v. Principi, No. 00-7075 (Fed. Cir. April 24, 2002).  
However, VAOPGCPREC 11-2000 appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of 
enactment.  Further, the regulations issued to implement the 
VCAA are to be applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 1991).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA.

In this matter, the appellant's sole contention relative to 
the incurrence of HIV is that such disease was contracted 
during military service contemporaneously with gonorrhea - a 
VA medical examination and opinion has been obtained.  The 
appellant has not asserted, and the record does not suggest, 
that any military medical records or lay statements exist or 
could be generated that would substantiate the claim.  As to 
medical records, the appellant has reported that he was 
treated by the Cabrini Medical Center in New York, New York, 
and these records have been obtained as well as those 
generated by the New York Hospital at Cornell Medical Center, 
as well as a VA medical facility.

The record is thus complete.  Reiterating, the critical 
question in this matter is one of temporal fact (i.e., the 
facts, timing and circumstances of the incurrence of HIV) as 
opposed to medical opinion, and from this perspective, there 
appears to be no further evidence that would tend to 
substantiate the claim.

As noted, the record indicates that the appellant's only 
period of active duty was between June and October 1983.  A 
service medical record indicates that in September 1983, the 
appellant was treated for an episode of gonorrhea.

Of record are reports dated in November 1996, generated by 
health officials of the City of New York, New York, 
reflecting in part that the appellant was then diagnosed to 
have AIDS.  The medical history recorded at that time 
indicated that he acquired HIV via sexual intercourse, and 
that he had been on and off cocaine and crack.  Medical 
records authored by treating physician I.V. Bilik, M.D., of 
the Cabrini Medical Center in New York, as well as the 
facility staff and supporting laboratories have been 
received.  

In a September 1997 letter, M. Maritato, M.D., of the Cabrini 
Medical Center reported that the appellant was first 
diagnosed to be HIV positive in 1996.  She reported that 
"due to the chronic condition of the disease, [the 
appellant] may have been infected many years prior to the 
diagnosis."  She further observed that in view of the 
appellant's immune status when he was first diagnosed, it was 
"most likely" that he acquired the infection about 10-12 
years previously, about the time that the appellant acquired 
gonorrhea.  

The appellant testified at a personal hearing conducted at 
the RO in April 1998.  In substance, the appellant stated 
that he would have had to had contracted the HIV virus at the 
same time he became infected with gonorrhea, because he had 
not had any sexually transmitted diseases since that time, 
and that he "basically had safe sex since that situation . . 
. happened back in the military."  The appellant added that 
Dr. Maritato shared this hypothesis.  See transcript, page 
15.  

The appellant underwent a VA HIV-related illness examination 
in June 1998.  The examiner reported that he had reviewed the 
appellant's claims folder and the current clinical data.  In 
part, the examiner opined that the appellant's HIV infection 
was not related to his treatment in service for gonorrhea and 
that the latter disorder, even when chronic, would not lead 
to HIV disease.  He further observed that the onset of the 
appellant's HIV was unknown, and that there was "a 
possibility that the HIV infection may have occurred at the 
same time as the gonorrhea."  

In a January 2002 letter, a physician of illegible signature 
reported that the appellant had been diagnosed to have HIV 
since 1996, and that there was a "strong declaration that 
[the appellant] contracted HIV/AIDs during the time he 
contracted gonococci," due to the severity of his diagnosis.  
The physician stated that "[t]he (sic) is conclusive proof 
that [sexually transmitted diseases] - HIV are greatly 
related in contraction in this matter."  Another physician, 
J. Fraiz, M.D., opined to the same effect.

During the July 2002 videoconference hearing, the appellant 
testified in substance that he was diagnosed with gonorrhea 
while on active duty, and "from that point on [he had] not 
had unprotected sex."  See transcript, page 4.  

It is the Board's fundamental responsibility to evaluate the 
probative value of all medical and lay evidence.  See Owens 
v. Brown, 7 Vet. App. 429 (1995); Gabrielson v. Brown, 7 Vet. 
App. 36 (1994).  In the evaluation of evidence, VA 
adjudicators may properly consider internal inconsistency, 
facial plausibility and consistency with other evidence 
submitted on behalf of the veteran. See Caluza v. Brown, 7 
Vet. App. 498, 510-511 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (per curiam) (table).  It has also been observed that 
the Board has the "authority to discount the weight and 
probative value of evidence in light of its inherent 
characteristics in its relationship to other items of 
evidence."  Madden v. Brown, 125 F. 3d 1447, 1481 (Fed. Cir. 
1997); see also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 
(1993) [observing that the evaluation of medical evidence 
involves inquiry into, inter alia, the medical expert's 
personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion that the physician reaches].

As noted, the appellant's sole contention is that he incurred 
HIV/AIDS as a result of presumably of the same sexual 
encounter and contemporaneously with gonorrhea.  
His entire claim is premised upon the theory of entitlement 
that it was this experience, or period of encounters likely 
within a short period of time, that gave rise to both 
HIV/AIDS and gonorrhea, and that no other sexual behavior, or 
other behavior, during his life could have been so 
responsible.  

As an initial matter, the Board finds it patently incredible 
that the appellant has not had unprotected sexual relations 
since September 1983.  It is beyond dispute that on one 
occasion during service, the appellant was treated for an 
episode of gonorrhea.  However, such a fact does not compel 
the conclusion, or even fairly imply the conclusion, that 
from that point onward through the next nearly thirteen years 
the appellant would have without exception taken measures to 
protect himself from sexually transmitted diseases.  The only 
evidence adduced to support this factual determination is the 
claimant's own evidentiary assertion first presented many 
years after his period of service.  Moreover, independent of 
the question of a contemporaneous incurrence of HIV/AIDS with 
gonorrhea, completely absent from this calculus (especially 
from physician's opinions) is consideration of whether any 
sexual behavior prior to the appellant's approximate four 
months of military service could have been responsible for 
the former disorder.  The record further contains statements 
of medical history recorded in November 1996 indicating a 
history of intermittent drug abuse involving crack and 
cocaine.  

It is well settled that in the adjudication of a claim, the 
mere transcription of medical history does not transform the 
information into competent medical evidence merely because 
the transcriber happens to be a medical professional.  See 
Leshore  v. Brown, 8 Vet. App. 406, 409 (1995); Swann v. 
Brown, 5 Vet. App. 229, 233 (1993); see also Jones (Stephen) 
v. West, 12 Vet. App. 383 (1999); [Pre-VCAA case, where a 
veteran with service-connected PTSD sought service connection 
for the residuals of a broken leg, sustained in a motorcycle 
accident.  His treating physician opined that "thrill seeking 
behavior," typical in PTSD patients, in part had caused the 
veteran's recklessness.  However, evidence was of record 
indicating that the veteran had told police officers and 
bystanders immediately after the accident that he had 
exercised care when riding his motorcycle, and that a car 
struck him as he was attempting to negotiate a turn.  The 
Court found the physician's opinion not sufficient to well-
ground the claim under then applicable law, because although 
the veteran was competent to testify as to the sequence of 
events of the accident, the physician was not an eyewitness 
to the accident, so that any opinion regarding what actions 
or sequence of events caused the accident was outside the 
scope of his competence.  Id. at 386].  

In the second place, while the Board acknowledges that the 
veteran has submitted medical opinions favorable to his 
claim, the Board does not find that these opinions place the 
evidence in approximate balance for and against the claim for 
at least two basic reasons.  First, the opinions are premised 
upon the accordance of absolute credibility by the physicians 
upon the appellant's rendition of the facts.  It is 
manifestly obvious that a clinician removed by years from 
these events has no objective method of verifying through 
current examination or testing the number and circumstances 
of the claimant's sexual exposures, or for that matter any 
other activity that may have involved a risk of HIV 
infection.  Whether the evidentiary assertions of the 
claimant on such factual issues are accepted as accurate is a 
matter for adjudicative personnel, and not physicians.  
Swann, supra; see Moreau v. Brown, 9 Vet. App. 389, 395-396 
(1996); Jones (Stephen), supra.   

With regard to the medical opinions that are of record, the 
Board finds that even assuming they can be deemed to have 
probative weight, at best they demonstrate that it would 
require pure speculation to link a current disability with 
service in 1983.  The opinion from the one physician whose 
name is illegible refers to the strong "declaration" that 
the claimant contracted HIV during the time he contracted 
gonococci STD while in service due to the "severity of his 
diagnosis."  This comment is, at best, transcription of 
medical history ("declaration") not medical opinion.  The 
report further notes that there is "conclusive proof" that 
STD and HIV are "greatly related."  This comment, however, 
provides only an opinion that STD and HIV are "greatly 
related," but does not venture a view into the likelihood 
that it is at least as likely as not that the claimant's HIV 
and his period of service were related.  Even if the report 
could be read as inferring an opinion that there is more than 
a speculative possibility of a causal relationship between 
service and HIV infection, the report contains no rationale 
supporting the opinion that reflects consideration of all 
aspects of the record and justifies the conclusion.  

The accompanying report from Dr. Fraiz states that "it is 
recognized that many STDs (i.e. gonococci) are associated 
with HIV."  This physician then added that exposure of the 
veteran "from the 1980's. (sic)  It is very likely he 
contracted HIV then. (sic)  Back in service with 
gonococcus."  This opinion is ambiguous as to exactly 
whether the exposure occurred in service in 1983 or in the 
"1980's" in general.  It does not offer a rational, rather 
than a bear conclusion, that the premise that "many" STDs 
are associated with HIV elevates the probability of a causal 
relationship in this case to the "very likely" range.  
Again the opinion does not account for all the factors shown 
by the record.  Therefore, the Board assigns very little 
probative value to these opinions in favor of the claim.  

On the other hand, Dr. Maritato at least attempts to base her 
opinion on a more objective ground.  She offers the deduction 
that the veteran's immune status when he was diagnosed 
indicated he "most likely" had been infected from 10 to 12 
years earlier.  The veteran was diagnosed in 1996.  Even 
twelve years earlier is 1984, the year after the claimant's 
period of service.  The Board finds this opinion is entitled 
to more weight than that of the unidentified physician or Dr. 
Fraiz, because it at least attempts to use an objective 
yardstick as a rationale on the facts of this specific case.  
Ultimately, however, the opinion fundamentally establishes 
that precisely setting the date of onset in this matter is 
difficult at best.  Indeed, the opinion of Dr. Maritato 
points to the conclusion that the date HIV was contracted was 
"most likely" post service, or that the best she can do is 
set a range of three years, no one day in which is better 
than any other.  The Board notes in passing that this opinion 
would also infer that the evidentiary assertion of "safe 
sex" post service is cast into doubt.

Finally, the Board finds that the June 1998 opinion of the VA 
examiner is entitled to at least as much weight as that of 
Dr. Maritato.  The VA physician stated flatly that the 
gonorrhea infection in service could not itself have caused 
HIV.  This is not disputed by other competent medical 
evidence that, at best, merely posits a link between the 
presence of STDs and the later presence of HIV.  The essence 
of VA physician's opinion is that the date that HIV was 
contracted is simply unknown on this record and that the 
likelihood that it was related to the gonorrhea episode in 
service was no more than a "possibility."  The Board finds 
that his opinion is consistent with a careful reading of the 
views expressed by the other physicians.  The sum of all of 
these opinions is that it would require an exercise in pure 
speculation to find a link between the brief period of 
service in 1983, including the episode of gonorrhea, and the 
HIV diagnosed over a dozen years thereafter.  Under the 
controlling regulation, pure speculation does not rise to the 
level of reasonable doubt.  38 C.F.R. § 3.102 (2001).  

In sum, for the Board to accept the appellant's account as 
did his physicians, and then find that it was at least as 
likely as not that the claimant contracted HIV in service 
would amount to mere speculation on the Board's part.  For 
these reasons, the appeal is denied.   


ORDER

Service connection for HIV is denied.



		
	Richard B. Frank 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

